Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force-applying device” in claims 1, 8, 12 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 12, 13 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Paz et al. (US 2007/0169267).
Regarding claim 1, Paz et al. disclose a robotic system (10; ¶[0010] - at least meets item “2” in the attached definition of “robot”) configured to interact with an anatomy (foot) held by a support (17), the robotic system comprising: a force-applying device (21; interpreted under 35 U.S.C. 112(f) and in view of ¶[0037] of the application publication to be any device which can move an anatomy according to a predefined force) configured to apply a force externally to the anatomy (via the support) held by the support (¶[0034], [0035]); and a controller (“controller” - ¶[0079]) configured to measure an extent to which the anatomy is held by the support (resistance between the foot and support is an indirect measure of the extent to which the foot is supported or held by the support) and to control the robotic system based on the measured extent (as one skilled in the art would understand, the automated systems outlined in ¶[0075]-[0082] are intended to perform any and all functions previously disclosed - such as in ¶[0034]-[0035]). 
Regarding claim 2, the controller is configured to: permit the robotic system to continue with a procedure in response to determining that the measured extent satisfies a threshold condition; or 
Regarding claim 8, the force-applying device is an instrument of the robotic system (Figure 1; ¶[0033]). 
Regarding claim 12, Paz et al. disclose a method of operating a robotic system configured to interact with an anatomy held by a support (17), the robotic system comprising a force-applying device (21) and a controller (“controller” - ¶[0079]), the method comprising the steps of: applying, with the force-applying device, a force (via the support 17) externally to the anatomy held by the support; and measuring, with the controller, an extent to which the anatomy is held by the support; and controlling, with the controller, the robotic system based on the measured extent (as one skilled in the art would understand, the automated systems outlined in ¶[0075]-[0082] are intended to perform any and all functions previously disclosed - such as in ¶[0034]-[0035]). 
Regarding claim 13, controlling, with the controller, the robotic system based on the measured extent further comprises the controller: prohibiting the robotic system from continuing with a procedure in response to determining that the measured extent does not satisfy a threshold condition (¶[0034]-[0035]). 
Regarding claim 20, the robotic system comprises an instrument (motor 21) and wherein controlling, with the controller, the robotic system based on the measured extent is further defined by controlling the instrument to account for the extent to which the anatomy is held by the support (¶[0033]-[0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3-7, 9-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paz et al. (US 2007/0169267) in view of Zerhusen et al. (US 2013/0340169).
Regarding claims 3, 4, 14 and 15, Paz et al. fail to disclose that the controller is configured to generate a notification as claimed.  Paz et al. disclose that the controller indicates other information about system functions to a user (¶[0078]).
Zerhusen et al. disclose a similar robotic system (both Paz et al. and Zerhusen et al. in Applicant’s field of supporting various parts of the anatomy for medical procedures) which generates a notification to a user that a patient anatomy is not properly held by a support in response to determining that a measurement does not satisfy a threshold condition (¶[0047], [0048]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Zerhusen et al. to have configured the controller of Paz et al. to generate a notification as claimed in order to inform the user as to why the support was not being moved as intended. 
Regarding claims 5, 7 and 16, Zerhusen et al. further disclose configuring the controller to generate a notification to suggest how to physically adjust the anatomy from a current position to a suggested position (¶[0047], [0048]).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Zerhusen et al. to have configured the controller to give the above notification as claimed in order to inform a user as to how to adjust the support so that it could perform the intended function. 
Regarding claims 6, 10 and 18, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have configured the controller to monitor movement or displacement of the support as claimed since, in view of Zerhusen et al., the controller would need to know when to stop suggesting how to rearrange components of the robotic system (¶[0048] of Zerhusen et al.).  The being configured to monitor movement of the support can be regarded as being configured to monitor movement or displacement of the anatomy since movement of portions of the anatomy resting directly on the support would exactly match movement of portions of the support in contact with the anatomy.
Regarding claims 9 and 17, it would have been further obvious to one of ordinary skill in the art at the time of Applicant’s invention when configuring the controller to monitor movement of the support (as explained above in regard to claim 6) to configure the controller to monitor relative movement between the support and some stationary component of the system such as the instrument (i.e. motor 21 of Paz et al.).
Regarding claims 11 and 19, the modification to the robotic system in view of Zerhusen et al. as explained above in regard to claim 6 to monitor movement or displacement of the support can be regarded as providing a navigation system as claimed which tracks movement of the support (and therefore the anatomy in some situations - as explained above in regard to claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771